DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Amendment
The Amendment filed on 07/14/2022 has been entered.  In the Amendment, claims 1, 7, 10, 16-18 and 23 have been amended.  Claims 1-3, 5-7 and 10-24 are pending for examination.  
The amendments to claims 7, 16 and 23 overcome the 112(b) rejections with regard to these claims.  
Response to Arguments
	Applicant’s arguments filed on 07/14/2022 have been fully considered but they are considered moot.  Independent claims 1, 10 and 17 have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
In Applicant’s arguments, Applicant argues that the textile of Lanigan is merely a lining for a plastic ply and that one skilled in the art would not be led to and could not use the felt textile to provide a second strap that spans the back of the user from one lateral side of the body to the other and that functions to help relieve back pain as part of the claimed tension band.  Applicant’s arguments, page 9, third paragraph.
Examiner respectfully disagrees.  The felt layer 42 of Lanigan is attached to a plastic ply 40 (an analogous second strap).  Thus, it is not the felt layer alone which is the second strap.  It is the felt layer in combination with the second strap. Further, the felt layer 42 provides a surface that facilitates engagement (Lanigan, col. 2, lines 54 to 67) .  Therefore, the argument is not persuasive for at least these reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 10-11, 13, 15-18, 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2013/0289461) in view of Lanigan (US 5547462).
Regarding claim 1, Cropper discloses (Fig. 1) a tension band 1  (back orthosis 1 including lumbar panel 3 and left and right attachment members 5, 7, [0055]; Applicant’s Specification indicates the tension band is comprised of multiple strips of material [straps] coupled end to end to form the tension band, [0034] and that straps refer to a continuous length of a material [e.g. a textile strap] incorporated into a tension band, [0043]) comprising three or more flexible straps 3, 5, 7 (Fig. 2, lumbar panel 3, right side attachment member 5 and left side attachment member 7, [0058], [0065], [0067]; Applicant’s Specification indicates that straps refer to a continuous length of a material [e.g. a textile strap] incorporated into a tension band, [0043]), two flexible straps 5, 7 made of textile (lateral panels 29 and 31 [which are part of right attachment member  5 and left attachment member 7] may be made from an external durable woven nylon, formed as loop material, [0065],[0067]), configured to form together a single band (Fig. 3, [0035]; back orthosis 1 generally includes rigid separate lumbar panel 3, which is attached to each of right side attachment member 5 and left side attachment member 7 by respective left and right cords 9 and 10 to form a circumferentially attachable orthosis configured to be positioned about a wearer’s waist and torso [0055]; When compressed by application of back orthosis 1, lumbar panel 3 flexes along the vertical curvature of the wearer’s spine, [0058]; lumbar panel 3 is thus flexible;  lateral segments 29 [part of strap 5] and 31 [part of strap 7] may comprise flexible elements, [0067]) wherein (see annotated Fig. 1 below)

    PNG
    media_image1.png
    640
    1086
    media_image1.png
    Greyscale

an end of a first strap (left side attachment member 7) is coupled to an end of a second strap (lumbar panel 3) by a first tension control system 10, 11 81, 83, 91, 93 (cord system [Fig. 2] includes cords 10, eyelets 81, 83, tensioning handle 11, cord guides 91, 93, [0081]-[0086]), and the other end of the second strap (lumbar panel 3, annotated Fig. 1)  is coupled to an end of a third strap (right side attachment member 5) by a second tension control system 9, 13, 81, 83, 91, 93  (cord system includes cords 9, eyelets 81, 83, tensioning handle 13, cord guides 91, 93, [0081]-0086]) and a closure system 41, 49 (hook friendly fabric 41 [Fig. 1]; loop friendly fabric 49 [Fig. 2]) configured for securing the free ends of the band (hook friendly fabric 41 [Fig. 1] used to attach right attachment member 5 [including a free end] to left attachment member 7 [including a free end] with loop friendly fabric 49 [Fig. 2], [0072-0075]) when wrapped around a pelvis or lower back of a human’s body, at a sacroiliac region, or a lumbosacral region (structure capable of this intended use; also see [0011];[0013]; [0055]; [0056]; the back orthosis is a lumbo sacral orthosis; the back orthosis is capable of this intended use), wherein when the band is secured by a human around the pelvis or lower back of a human’s body (Fig. 3, intended use, the second strap spans the pelvis or lower back from a first lateral side of the body to a second lateral side of the  body (see annotated Fig. 7b below where the body is divided into a first [left] lateral side and a second [right] lateral side; also see [0012]; [0019]; [0030]; [0060]))

    PNG
    media_image2.png
    308
    199
    media_image2.png
    Greyscale


at the sacroiliac region, or lumbosacral region (structure capable of this intended use; [0011]; [0013];[0055]; [0056]), each lateral side being parallel to a medial plane of the body (the lumbar compression piece may include opposite lateral sides, [0012], [0019], [0030]; thus it follows that it would be parallel to a median plane of the body; also where a user has a smaller back the lumbar panel would extend from a first lateral side to a second lateral side, thus is capable of the intended use), and wherein each tension control system can be independently operated by the human to adjust a tension of the band secured around the pelvis or lower back at said sacroiliac region or lumbosacral region (cords 9 and 10 part of dual independent cinching systems, [0081]and lumbar panel 3 is compressed against a spinal cord region as cords 9 and 10 are being tensioned and the pressure is coming from rear panels 33, 35 [part of right and left adjustment members 5, 7, respectively], [0083], [0055]).
	Cropper discloses the invention as described above.
	Cropper does not disclose a third strap [thus each strap] made of textile.
	Lanigan teaches an analogous tension band (col. 2, lines 10-17) comprising analogous three or more straps 14, 16, (front panel 14, tightening belt 16 having left and right sides, col. 2, lines 17-31, Fig. 1) wherein an analogous third strap 14 (front panel which is analogous to second strap)  is made of textile 44 (col. 2, lines 54-57).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the third strap [thus each strap] of the tension band of Cropper, comprises textile, as taught by Lanigan, in order to provide an improved tension band that is comfortable for the user to wear (col. 2, lines 32 to 49) and that facilitates engagement (Lanigan, col. 2, lines 54 to 67).
Regarding claim 2, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses each tension control system 9, 10, 81, 83, 11, 13, 91, 93 (cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, cord guides 91, 93, Cropper [0082]; ) comprises a tension adjustment mechanism (tensioning handles 11 or 13 and guides 91 and 93, Cropper [0082]) operatively associated with a tension member having a length (cords 9 or 10) which spans the coupled ends of the two straps coupled by each tension control system (Cropper, Fig. 1, cords 9 or 10 span the coupled ends of two straps; cords 9, 10 span either rear panel 3 and right side attachment member 5 or rear panel 3 and left side attachment member 7), wherein the human uses the tension adjustment mechanism (right and left tensioning handles 11 and 13 and guides 91, 93) to change the  tension of the band around the pelvis or lower back at the sacroiliac region or lumbosacral region (Cropper [0013]; [0055]) by adjusting the length of the tension member that spans the coupled ends of two straps (right and left tensioning handles 11 and 13 can be used by any wearer to tighten and loosen cords 9 and 10 thereby providing a system that increases compression about the torso, Cropper [0055]-[0056]).
Regarding claim 5, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses that the tension adjustment mechanism (tensioning handle 13, guides 91, 93) of the first tension control system is affixed proximal to the end of the first strap (Cropper Fig. 2, tensioning handle 13 affixed proximal to end of left side attachment member 7 [end of first strap]) and the tension adjustment mechanism of the second tension control system (tensioning handle 11, guides 91, 93) is affixed proximal to the end of the third strap (Cropper Fig. 2, tensioning handle 11 is affixed proximal to end of right side adjustment member 5 [end of third strap]).
Regarding claim 7, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses each tension control system (Cropper Fig. 2, cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, guides 91, 93) is positioned at the first and second lateral sides of the body (see annotated Fig. 7b above with regard to claim 1 showing each tension control system on the first and second lateral sides of the body, Cropper, [0082], [0095]) when the band is secured around the pelvis or lower back at the sacroiliac or lumbosacral region (Cropper [0055]; capable of this intended use; lumbar panel 3 is connected with two independent cord systems (tension control systems) that can move side-to-side which allows application of a directed pressure on top of a particular acute or chronic pain location just lateral to the spine, [0081]).
Regarding claim 10, Cropper discloses a method [0031] of using a tension band 1 (back orthosis 1 including lumbar panel 3 and left and right attachment members 5, 7, [0055]; Applicant’s specification indicates the tension band is comprised of multiple strips of material [straps] coupled end to end to form the tension band, [0034] and that straps refer to a continuous length of a material [e.g. a textile strap] incorporated into a tension band, [0043]) to apply pressure around a pelvis or lower back of a human’s body ([0055]), the tension band comprising three or more flexible straps 3, 5, 7  (Fig. 2, lumbar panel 3, right side attachment member 5 and left side attachment member 7, [0058], [0065], [0067]; Applicant’s Specification indicates that straps refer to a continuous length of a material [e.g. a textile strap] incorporated into a tension band, [0043]), two flexible straps 5, 7 made of textile (lateral panels 29 and 31 [which are part of right attachment member 5 and left attachment member 7] may be made from an external durable woven nylon, formed as a loop material, [0065], [0067]), configured to form together a single band (Fig. 3, [0035]; back orthosis 1 generally includes rigid separate lumbar panel 3, which is attached to each of right side attachment member 5 and left side attachment member 7 by respective left and right cords 9 and 10 to form a circumferentially attachable orthosis configured to be positioned about a wearer’s waist and torso [0055]; When compressed by application of back orthosis 1, lumbar panel 3 flexes along the vertical curvature of the wearer’s spine, [0058]; lumbar panel 3 is thus flexible; lateral segments 29 [part of strap 5] and 31 [part of strap 7] may comprise flexible elements, [0067]), wherein (see annotated Fig. 1 above with regard to claim 1) an end of a first strap (left side attachment member 7)  is coupled to an end of a second strap (lumbar panel 3) by a first tension control system 10, 81, 83, 11, 91, 93 (cord system [Fig. 2] includes cords 10, eyelets 81, 83, tensioning handle 11, cord guides 91, 93, [0081]-0086]), and the other end of the second strap (lumbar panel 3, annotated Fig. 1)  is coupled to an end of a third strap (right side attachment member 5) by a second tension control system 9, 81, 83, 13, 91, 93 (cord system includes cords 9, eyelets 81, 83, tensioning handle 13, cord guides 91, 93, [0081]-0086]); and a closure system 41, 49 (hook friendly fabric 41 [Fig.1]); loop friendly fabric 49 (Fig. 2)) configured for securing the free ends of the band (hook friendly fabric 41 [Fig. 1] used to attach right attachment member 5 [including a free end] to left attachment member 7 [including a free end] with loop friendly fabric 49 [Fig. 2], [0072-0075]) when wrapped around a pelvis or lower back of a human’s body, at a sacroiliac region or a lumbosacral region (structure capable of this intended use; also see [0011]; [0013]; [0055]; [0056]), wherein when the band is secured by a human around the pelvis or lower back of the human’s body (Fig. 3; intended use), the second strap spans the pelvis or lower back from a first lateral side of the body to a second lateral side of the body from a first side of the body to a second side of the  body (see annotated Cropper Fig. 7b above with regard to the rejection to claim 1, where the body is divided into a first [left] lateral side and a second [right] lateral side; also see [0012]; [0019]; [0030]) at the sacroiliac region, or lumbosacral region (structure capable of this intended use; [0011]; [0013]; [0055]; [0056]), each lateral side being parallel to a medial plane of the body (the lumbar compression piece may include opposite lateral sides, [0012], [0019], [0030]; thus it follows that it would be parallel to a median plane of the body; also where a user has a smaller back the lumbar panel would extend from a first lateral side to a second lateral side, thus is capable of the intended use),  and wherein  each tension control system can be independently operated by the human to adjust a tension of the band secured around the pelvis or lower back at said sacroiliac region or lumbosacral region (cords 9 and 10 part of dual independent cinching systems, [0081]and lumbar panel 3 is compressed against a spinal cord region as cords 9 and 10 are being tensioned and the pressure is coming from rear panels 33, 35 [part of right and left adjustment members 5, 7, respectively], [0083]; [0055]).
Cropper discloses the invention as described above.
	Cropper does not disclose a third strap [thus each strap] made of textile.
	Lanigan teaches an analogous method of using a tension band (col. 2, lines 10-17) comprising analogous three or more straps 14, 16, (front panel 14, tightening belt 16 having left and right sides, col. 2, lines 17-31, Fig. 1) wherein an analogous third strap 14 (front panel which is analogous to second strap) is made of textile 44 (col. 2, lines 54-57).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the third strap of the method of using a tension band of Cropper, comprises a third strap [thus each strap] made of textile, as taught by Lanigan, in order to provide an improved method for using a tension band that uses a tension band that is comfortable for the user to wear (col. 2, lines 32 to 49) and that facilitates engagement (Lanigan, col. 2, lines 54 to 67).
Regarding claim 11, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses each tension control system 9, 10, 81, 83, 11, 13, 91, 93 (cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, cord guides 91, 93, Cropper [0082]; ) comprises a tension adjustment mechanism (tensioning handles 11 or 13 and guides 91 and 93, Cropper [0082]) operatively associated with a tension member having a length (cords 9 or 10) which spans the coupled ends of the two straps coupled by each tension control system (Cropper, Fig. 1, cords 9 or 10 span the coupled ends of two straps; cords 9, 10 span either rear panel 3 and right side attachment member 5 or rear panel 3 and left side attachment member 7), wherein the human uses the tension adjustment mechanism (right and left tensioning handles 11 and 13 and guides 91, 93) to change the  tension of the band around the pelvis or lower back at the sacroiliac region or lumbosacral region (Cropper [0013]; [0055]) by adjusting the length of the tension member that spans the coupled ends of two straps (right and left tensioning handles 11 and 13 can be used by any wearer to tighten and loosen cords 9 and 10 thereby providing a system that increases compression about the torso, Cropper [0055]-[0056]).
Regarding claim 13, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses that the tension adjustment mechanism (tensioning handle 13, guides 91, 93) of the first tension control system is affixed proximal to the end of the first strap (Cropper, Fig. 2, tensioning handle 13 affixed proximal to end of left side attachment member 7 [end of first strap]) and the tension adjustment mechanism of the second tension control system (tensioning handle 11, guides 91, 93) is affixed proximal to the end of the third strap (Cropper, Fig. 2, tensioning handle 11 is affixed proximal to end of right side adjustment member 5 [end of third strap]).
Regarding claim 15, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses each tension adjustment mechanism (Cropper, Fig. 2, guides 91 and 93 part of tension adjustment mechanism including tensioning handle 11 or 13)  is mounted on a semi-rigid backing (Applicant’s specification indicates that semi-rigid textiles include plastics, Cropper, [0058]; each right 5 and left 7 side attachment member comprises a back segment 15 or 17 and each back segment contains a rigid rear panel 33 or 35 which may comprise plastic, [0065]; rear panels 33 and 35 provide a guide for the cinching systems that include cords 9 and 10, [0066]; Fig. 2 shows guides 91 and 93 disposed on rear panels 33 and 35).
Regarding claim 16, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses each tension control system (Cropper, Fig. 2, cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, guides 91, 93) is positioned at the first and second lateral sides of the body (see annotated Fig. 7b above with regard to claim 1 showing each tension control system on the first and second lateral sides of the body, Cropper, [0082], [0095]) when the band is secured around the pelvis or lower back at the sacroiliac or lumbosacral region (Cropper, [0055]; capable of this intended use; lumbar panel 3 is connected with two independent cord systems (tension control systems) that can move side-to-side which allows application of a directed pressure on top of a particular acute or chronic pain location just lateral to the spine, Cropper, [0081]).
 	Regarding claim 17, Cropper discloses a method [0031] of making the tension band 1 (back orthosis 1 including lumbar panel 3 and left and right attachment members 5, 7, [0055]; Applicant’s Specification indicates the tension band is comprised of multiple strips of material [straps] coupled end to end to form the tension band, [0034] and that straps refer to a continuous length of a material [e.g. a textile strap] incorporated into a tension band, [0043])  comprising the steps of connecting three or more flexible straps 3, 5, 7 (Fig. 2, lumbar panel 3, right side attachment member 5 and left side attachment member 7 are connected, [0055]; Applicant’s Specification indicates that straps refer to a continuous length of a material [e.g. a textile strap] incorporated into a tension band, [0043]; When compressed by application of back orthosis 1, lumbar panel 3 flexes along the vertical curvature of the wearer’s spine, [0058]; thus lumbar panel 3 is flexible; lateral segments 29 [part of strap 5] and 31 [part of strap 7] may comprise flexible elements, [0067]), two flexible straps 5, 7 made of textile (lateral panels 29 and 31 [which are a part of right attachment member 5 and left attachment member 7] may be made from an external durable woven nylon, formed as a loop material, [0065], [0067],configured to form a single band (Fig. 3, [0035]; back orthosis 1 generally includes rigid separate lumbar panel 3, which is attached to each of right side attachment member 5 and left side attachment member 7 by respective left and right cords 9 and 10 to form a circumferentially attachable orthosis configured to be positioned about a wearer’s waist and torso [0055]), wherein [see annotated Fig. 1 above with regard to the claim 1 rejection]  an end of a first strap (left side attachment member 7) is coupled to an end of a second strap (lumbar panel 3) by a first tension control system 10, 11, 81, 83, 91, 93 (cord system [Fig. 2] includes cords 10, eyelets 81, 83, tensioning handle 11, cord guides 91, 93, [0081]-0086]), and the other end of the second strap (lumbar panel 3, annotated Fig. 1)  is coupled to an end of a third strap by a second tension control system (right side attachment member 5) by a second tension control system 9, 13, 81, 83, 91, 93 (cord system includes cords 9, eyelets 81, 83, tensioning handle 13, cord guides 91, 93, [0081]-0086]); and providing a closure system configured for securing the free ends of the band when wrapped around a pelvis or lower back of a human’s body, at a sacroiliac region, or a lumbosacral region (hook friendly fabric 41 [Fig. 1]; loop friendly fabric 49 [Fig. 2] for securing the free ends of the band; hook friendly fabric 41 [Fig. 1] provided to attach right attachment member 5 [including a free end] to left attachment member 7 [including a free end] with loop friendly fabric 49 [Fig. 2], [0072-0075]; structure capable of this intended use; also see [0011]; [0013];[0055]; [0056]), 4In re Patent Application of: Joseph LawrenceSerial No.: Not Yet Assignedwherein when the band is secured by a human around the pelvis or lower back of a human’s body (Fig. 3; intended use), the second strap spans the pelvis or lower back from a first lateral side of the body to a second lateral side of the body (see annotated Fig. 7b above with regard to the rejection to claim 1, where the body is divided into a first [left] lateral side and a second [right] lateral side) at the sacroiliac region, or lumbosacral region (structure capable of this intended use; [0011]; [0013]; [0055]; [0056]; each lateral side being parallel to a medial plane of the body (the lumbar compression piece may include opposite lateral sides, [0012], [0019], [0030]; thus it follows that it would be parallel to a median plane of the body; also where a user has a smaller back the lumbar panel would extend from a first lateral side to a second lateral side, thus is capable of the intended use),) and wherein each tension control system can be independently operated by the human to adjust a tension of the band secured around the pelvis or lower back at said sacroiliac region, or lumbosacral region (cords 9 and 10 part of dual independent cinching systems, [0081] and lumbar panel 3 is compressed against a spinal cord region as cords 9 and 10 are being tensioned and the pressure is coming from rear panels 33, 35 [part of right and left adjustment members 5, 7, respectively, [0083]; [0055]).
Cropper discloses the invention as described above.
	Cropper does not disclose a third strap made of textile .
Lanigan teaches an analogous method of making a tension band (col. 2, lines 10-17) comprising analogous three or more straps 14, 16, (front panel 14, tightening belt 16 having left and right sides, col. 2, lines 17-31, Fig. 1) wherein an analogous third strap 14 (front panel 14)  is made of textile 44 (col. 2, lines 54-57).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that connecting three or more flexible straps of the method for using a tension band of Cropper comprises connecting a third strap made of textile, as taught by Lanigan, in order to provide an improved method for making a tension band that provides a tension band that is comfortable for the user to wear (col. 2, lines 32 to 49) and that facilitates engagement (Lanigan, col. 2, lines 54 to 67).
	Regarding claim 18, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses each tension control system 9, 10, 81, 83, 11, 13, 91, 93 (cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, cord guides 91, 93, Cropper, [0082]) comprises a tension adjustment mechanism (tensioning handles 11 or 13 and guides 91 and 93, Cropper, [0082]) operatively associated with a tension member having a length (cords 9 or 10) which spans the coupled ends of the two straps coupled by each tension control system (Cropper Fig. 1, cords 9 or 10 span the coupled ends of two straps (cords 9, 10 span either rear panel 3 and right side attachment member 5 or rear panel 3 and left side attachment member 7), wherein the human uses the tension adjustment mechanism (right and left tensioning handles 11 and 13 and guides 91, 93) to change the tension of the band around the pelvis or lower back at the sacroiliac or lumbosacral region (Cropper [0013]; [0055]) by adjusting the length of the tension member that spans the coupled ends of two straps (right and left tensioning handles 11 and 13 can be used by any wearer to tighten and loosen cords 9 and 10 thereby providing a system that increases compression about the torso, Cropper [0055]-[0056]).
	Regarding claim 20, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses that the tension adjustment mechanism (tensioning handle 13 and guides 91, 93) of the first tension control system is affixed proximal to the end of the first strap (Cropper Fig. 2, tensioning handle 13 affixed proximal to end of left side attachment member 7 [end of first strap]) and the tension adjustment mechanism (tensioning handle 11, guides 91, 93) of the second tension control system is affixed proximal to the end of the third strap (Cropper Fig. 2, tensioning handle 11 is affixed proximal to end of right side adjustment member 5 [end of third strap]).
	Regarding claim 22, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses, each tension adjustment mechanism (Cropper, Fig. 2, guides 91 and 93 part of tension adjustment mechanism including tensioning handle 11 or 13)  is mounted on a semi-rigid backing (Applicant’s specification indicates that semi-rigid textiles include plastics, [0058]; each right 5 and left 7 side attachment member comprises a back segment 15 or 17 and each back segment contains a rigid rear panel 33 or 35 which may comprise plastic, [0065]; rear panels 33 and 35 provide a guide for the cinching systems that include cords 9 and 10, [0066]; Fig. 2 shows guides 91 and 93 disposed on rear panels 33 and 35).
	Regarding claim 23, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses each tension control system (Cropper Fig. 2, cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, guides 91, 93) is positioned at the first and second lateral sides of the body (see annotated Fig. 7b above with regard to the claim 1 rejection showing each tension control positioned substantially at the first and second lateral sides of the body, Cropper, [0082], [0095])) when the band is secured around the pelvis or lower back at the sacroiliac or lumbosacral region (Cropper [0055]; capable of this intended use; lumbar panel 3 is connected with two independent cord systems [tension control systems] that can move side-to-side which allows application of a directed pressure on top of a particular acute or chronic pain location just lateral to the spine,  Cropper [0081]).
Regarding claim 24, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses, each tension adjustment mechanism (Cropper Fig. 2, guides 91 and 93 part of tension adjustment mechanism including tensioning handle 11 or 13)  is mounted on a semi-rigid backing (Applicant’s specification indicates that semi-rigid textiles include plastics, [0058]; each right 5 and left 7 side attachment member comprises a back segment 15 or 17 and each back segment contains a rigid rear panel 33 or 35 which may comprise plastic, [0065]; rear panels 33 and 35 provide a guide for the cinching systems that include cords 9 and 10, [0066]; Fig. 2 shows guides 91 and 93 disposed on rear panels 33 and 35).
Claim 3, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2013/0289461) in view of Lanigan (US 5547462)  and in further view of Modglin (US 2014/0221893).
Regarding claim 3, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses the tension member is a cable (cords 9 and 10; Applicant’s specification indicates lace is equivalent to cable, [0086] and lace is defined as “a cord or string for holding or drawing together, as when passed through holes in opposite ledges, dictionary.com 2/19/21) that spans (Fig. 2) and is affixed proximal to the coupled ends of straps (cord 10 affixed proximal to left side attachment member 7 (end of first strap) and lumbar panel 3 (end of second strap) and cord 9 is affixed proximal to lumbar panel 3 (other end of second strap) and end of right side attachment member 5 (third strap)), and the tension adjustment mechanism (Cropper Fig. 2, tensioning handle 11 or 13) is affixed proximal to one of the coupled ends of said two straps (tensioning handle 11 and guides 91, 93 affixed proximal to end of left side attachment member 7 (end of first strap).
Cropper in view of Lanigan does not explicitly disclose that the tension adjustment mechanism is a reel.
Modglin teaches an analogous tension band 10 (spinal orthosis 10) comprising two analogous coupled  straps 12 and 26 (waist portion 12, side member 26, [0023], [0024]) and a reel 44 (cable take-up 44 which may be provided as a reel, [0028]) affixed proximal to one of the coupled ends of said two straps ([0028]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the tension adjustment mechanism of the tension band of Cropper in view of Lanigan is a reel affixed proximal to one of the coupled ends of said two straps, as taught by Modglin, in order to provide an improved tension band that facilitates tension to be applied or removed (Modglin, [0028]).  
Regarding claim 12, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses the tension member is a cable (cords 9 and 10; Applicant’s specification indicates lace is equivalent to cable, [0086] and lace is defined as “a cord or string for holding or drawing together, as when passed through holes in opposite ledges, dictionary.com 2/19/21) that spans (Cropper Fig. 2) and is affixed proximal to the coupled ends of straps (cord 10 affixed proximal to left side attachment member 7 (end of first strap) and lumbar panel 3 (end of second strap) and cord 9 is affixed proximal to lumbar panel 3 (other end of second strap) and end of right side attachment member 5 (third strap)), and the tension adjustment mechanism (Cropper Fig. 2, tensioning handle 11 or 13) is affixed proximal to one of the coupled ends of said two straps (tensioning handle 11 and guides 91, 93 affixed proximal to end of left side attachment member 7 (end of first strap).
Cropper in view of Lanigan does not explicitly disclose that the tension adjustment mechanism is a reel.
Modglin teaches an analogous method of using a tension band 10 (spinal orthosis 10)  to provide pressure around a back of a human’s body ([0008]), the tension band comprising two analogous coupled  straps 12 and 26 (waist portion 12, side member 26, [0023], [0024]) and a reel 44 (cable take-up 44 which may be provided as a reel, [0028]) affixed proximal to one of the coupled ends of said two straps ([0028]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide as the tension adjustment mechanism of the method of using the tension band of Cropper in view of Lanigan, a reel affixed proximal to one of the coupled ends of said two straps, as taught by Modglin, in order to provide an improved method for using the tension band that that facilitates tension to be applied or removed (Modglin, [0028]).  
Regarding claim 19, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses the tension member is a cable (cords 9 and 10; Applicant’s specification indicates lace is equivalent to cable,  [0086] and lace is defined as “a cord or string for holding or drawing together, as when passed through holes in opposite ledges, dictionary.com 2/19/21) that spans (Cropper Fig. 2) and is affixed proximal to the coupled ends of straps (cord 10 affixed proximal to left side attachment member 7 (end of first strap) and lumbar panel 3 (end of second strap) and cord 9 is affixed proximal to lumbar panel 3 (other end of second strap) and end of right side attachment member 5 (third strap)), and the tension adjustment mechanism (Cropper Fig. 2, tensioning handle 11 or 13) is affixed proximal to one of the coupled ends of said two straps (tensioning handle 11 and guides 91, 93 affixed proximal to end of left side attachment member 7 (end of first strap).
Cropper in view of Lanigan does not explicitly disclose that the tension adjustment mechanism is a reel.
Modglin teaches an analogous method of making a  tension band 10 (spinal orthosis 10) comprising the steps of connecting two analogous straps (Fig. 1, Fig. 5, [0024]), the tension band comprising two analogous coupled  straps 12 and 26 (waist portion 12, side member 26, [0023], [0024]) and a reel 44 (cable take-up 44 which may be provided as a reel, [0028]) affixed proximal to one of the coupled ends of said two straps ([0028]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide as the tension adjustment mechanism of the method of making  the tension band of Cropper in view of Lanigan, a reel affixed proximal to one of the coupled ends of said two straps, as taught by Modglin, in order to provide an improved method for making the tension band that results in a tension band that that facilitates tension to be applied or removed (Modglin, [0028]).  
Claim  6, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2013/0289461) in view of Lanigan ( US 5547462 ), in view of Modglin (US 2014/0221893), and in further view of Soderberg (US 2014/0123449).
Regarding claim 6, Cropper in view of Lanigan and in further view of Modglin discloses the invention as described above.
	Cropper in view of Lanigan and in further view of Modglin does not explicitly disclose the cable has two ends housed within the reel of the tension adjustment mechanism.
	Soderberg teaches an analogous tension device (shoe, Fig. 10G) having an analogous cable 1054 (lace 1054) and analogous reel 1052 (reel assembly 1052) of a tension adjustment mechanism (both ends of the first lace 1054 are coupled with the reel assembly, [0081]) wherein the cable has two ends housed with the reel of the tension adjustment mechanism ([0081], Fig. 10G).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the cable with which the reel of the tension adjustment mechanism of the tension band  of Cropper in view of Lanigan and in further view of Modglin, is operatively associated, has two ends housed within the reel of the tension adjustment mechanism, as taught by Soderberg, in order to provide an improved tension band that allows for micro-adjustments (Soderberg, [0101]).
Regarding claim 14, Cropper in view of Lanigan and in further view of Modglin discloses the invention as described above.
	Cropper in view of Lanigan and in further view of Modglin does not explicitly disclose the cable has two ends housed within the reel of the tension adjustment mechanism.
	Soderberg teaches an analogous method of using a tension band including an analogous tension device (shoe, Fig. 10G) having an analogous cable 1054 (lace 1054)  and analogous reel 1052 (reel assembly 1052) of a tension adjustment mechanism ([0081]) wherein the cable has two ends housed with the reel of the tension adjustment mechanism (both ends of the first lace 1054 are coupled with the reel assembly [0081], Fig. 10G).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that in the method of using the tension band of Cropper in view of Lanigan and in further view of Modglin the cable with which the reel of the tension adjustment mechanism is operatively associated, has two ends housed within the reel of the tension adjustment mechanism, as taught by Soderberg, in order to provide an improved method of using a tension band that includes use of a tension band that allows for micro-adjustments (Soderberg, [0101]).
 	Regarding claim 21, Cropper in view of Lanigan and in further view Modglin discloses the invention as described above .
	Cropper in view of Lanigan and in further view of Modglin does not explicitly disclose the cable has two ends housed within the reel of the tension adjustment mechanism.
	Soderberg teaches an analogous method of making an analogous tension device (shoe, Fig. 10G) having an analogous cable 10 54 (lace 1054)  and analogous reel 1052 (reel assembly 1052) of a tension adjustment mechanism ([0081]) wherein the cable has two ends housed with the reel of the tension adjustment mechanism (both ends of the first lace 1054 are coupled with the reel assembly [0081], Fig. 10G).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that in the method of making the tension band of Cropper in view of Lanigan and in further view of Modglin the cable, with which the reel of tension adjustment mechanism is operatively associated, has two ends housed within the reel of the tension adjustment mechanism, as taught by Soderberg,  to provide an improved method of making a tension band where the tension band made allows for micro-adjustments Soderberg, [0101]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0079829 to Bosshard discloses an analogous band comprising analogous three or more straps (belt straps 1 and 2 and plates 10 and 11) all made of textile ([0033]). US 2014/03443599 to Smith discloses an analogous band 140 (collar 140) made of textile (collar 140 encased in a cover that is a textile, [0185]).  U.S. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786          

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786